MEMORANDUM **
California state prisoner Jesse Lee Shavers, Jr., appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging retaliation and failure to protect. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for failure to exhaust administrative remedies. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir.2003). We affirm.
The district court properly dismissed Shavers’s action because Shavers failed to exhaust his administrative remedies prior to filing suit. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006) (holding that “proper exhaustion” is mandatory and requires adherence to administrative procedural rules); McKinney v. Carey, 311 F.3d 1198, 1199 (9th Cir.2002) (per curiam) (requiring exhaustion of administrative remedies pri- or to filing suit).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.